DETAILED ACTION
Application 16/337620, “ELECTRODE AND SECONDARY BATTERY”, is the national stage entry of a PCT application filed on 9/27/17 and claims priority from a foreign application filed on 9/29/16. 
This Office Action on the merits is in response to communication filed on 11/16/21.  

Response to Arguments
Applicant’s arguments filed on 11/16/21 have been fully considered, but are not persuasive.  Applicant presents the following arguments.
Applicant’s invention provides improved adhesive strength between the active material layer and the insulating layer.  This is a surprising result and addresses a technical problem not identified by Ikeda and Choi.  The surprising advantage is evidence of non-obviousness sufficient to overcome the outstanding art rejections.  In response, firstly, the argument of unexpected result is not relevant to the anticipation rejections presented in the art rejections below (MPEP 2131.04).  It is noted that the claims are rejected under 102/103 anticipation/obviousness rejections for reasons explained in the art rejections in detail.  Secondly, the improved adhesion appears to be an expected rather than unexpected result.  Note that both Ikeda and Choi teach improved adhesion, i.e. the “anchoring effect” of Ikeda and “integrally connected” of Choi.  Thus, applicant’s finding that the interlocked insulating layer-active material layer border provides improved adhesion does not appear to be an unexpected result 
In the Examples of the prior art, a different set of materials such as a different binder than PVDF is used.  In response, as described in the art rejections, both Ikeda and Choi teach PVDF as a suitable binder.  As described in MPEP 2123, “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 5, the originally filed disclosure does not appear to describe an electrode layer which is a negative electrode active material layer, as required by claim 5, comprising a positive electrode active material as previously described in claim 1.  The claim appears to mix disclosed embodiment to create a new embodiment not supported by the originally filed specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1 and 3-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively under 35 U.S.C. 103 as being unpatentable over Ikeda (US 2011/0281161).  
Regarding claims 1 and 3-4, 9-11, Ikeda teaches an electrode (e.g. Figure 3), comprising: a metal foil (item 342; “current collector” paragraph [0061]); an electrode layer (item 344; “active material layer”, paragraph [0061]) formed on at least one surface of the metal foil; and an insulating layer (item 346; “insulating particle-containing layer”, paragraph [0061]) formed on the electrode layer.

Ikeda is silent as to the boundary portion between the insulating layer and the electrode layer is in a state in which a part of the insulating layer engages into a part of the electrode layer, and Ls/L is 1.25 or more wherein a reference length of a straight line in a direction in which the metal foil extends is taken as L and a boundary length along boundary between the insulating layer and the electrode layer is taken as Ls.
However, as described in MPEP 2112 III, a rejection under 35 USC 102/103 may be proper when the prior art product seems to be identical except that it is silent as to an inherent characteristic.
In this case, although Ikeda does not describe and calculate an Ls/L parameter to be above 1.25 as claimed [or more narrowly, above 1.45 as in claim 4], Ikeda does teach that that the roughness of the electrode layer, which is in contact with the insulating layer, is configured to include a controlled amount of roughness for the benefit of creating an “anchoring effect” thereby securing adhesion intimate between the 
Ikeda further teaches an ideal surface roughness value for the active material layer  of 2.5 to 42 microns (paragraph [0069]). It is the position of the Office that such a roughness would provide an Ls/L ratio to the electrode layer/insulting layer boundary of above 1.25 as claimed [or more narrowly, above 1.45] since the same effect of enhancing adhesion between the layers is achieved.  Thus, this element of claim 1 is anticipated by Ikeda.  

Alternatively, Ikeda teaches the surface roughness as a result effective variable at paragraphs [0069-0072].  Optimization of such a result-effective variable to obtain desirable properties would have been obvious to a person having ordinary skill in the art at the time of invention.  Since the Ls/L parameter is correlated to active material layer surface roughness for reasons detailed above, the Ls/L parameter is also found to be a result-effective variable with overly low values leading to inadequate adhesion under the teachings of Ikeda, notwithstanding Ikeda’s failure to characterize the Ls/L parameter in the same manner as does applicant.  

Ikeda further require that the electrode is characterized in that an average length of elements at the boundary between the insulating layer and the electrode layer is 
However, as described in MPEP 2112 III, a rejection under 35 USC 102/103 may be proper when the prior art product seems to be identical except that it is silent as to an inherent characteristic.
In this case, applicant’s specification teaches that the claimed RSm range, e.g. 24-30 microns or less, is coupled with an anchoring effect evidenced by desirable electrode layer/insulating layer adhesion (applicant’s published paragraphs [0034, 0040, 0102]).
Although Ikeda is silent as to the RSm parameter, Ikeda does teach the structure configured such that a desirable adhesion property is achieved at the electrode/insulating layer boundary by optimizing through roughening the structure so as to achieve an anchoring interlocked boundary interphase (paragraph [0072]).
Since the claimed RSm range is associated with optimized anchoring and adhesion, and Ikeda teaches that his structure provides an optimized anchoring and adhesion effect, Ikeda is found to implicitly suggest a low RSm value lying within the claimed range, thereby anticipating the features of claims 1 and 3.
Alternatively, claims 1 and 3 are obvious over Ikeda because teaches the surface roughness as a result effective variable that can be manipulated to achieve a desirable anchoring and adhesion effect at paragraphs [0069-0072].  Since the RSm parameter is correlated to active material layer surface roughness for reasons detailed above, the RSm parameter is also found to be a result-effective variable with low values correlated with the desirable adhesion achieved under under the teachings of Ikeda, 
In the above rejections, the Ls/L and RSm parameters are found to be materials and/or structural properties which are not recognized by the prior art, but are present even if unrecognized for reasons detailed above.  MPEP 2112 I clarifies that the discovery of a new property or a better explanation for the prior art’s functioning does not render the old composition patentably new to the discoverer, while MPEP 2112 II clarifies that the prior art need not recognize the significance of the parameter.  In this case, the claimed invention merely reports parameters associated the “anchoring effect” discussed by Ikeda.

Claim 1 as amended on 11/16/21 further requires wherein: i) the electrode layer includes a lithium nickel composite oxide which is a positive electrode active material and is obtained by partially replacing Ni of nickel lithate (LiNiO2) with another metal element, and polyvinylidene fluoride (PVdF) which is a binder, and wherein the insulating layer includes alumina particles, and ii) polyvinylidene fluoride (PVdF) which is a binder.
As to i), Ikeda further teaches that although Figures 2 and 3 are drawn to indicate that the insulating layer 346 is disposed on a negative electrode 34, as an alternative, the insulating layer 346 could be disposed on the positive electrode (paragraph [0096]; see also paragraph [0008]).  Ikeda further teaches that the positive electrode active 2) with another metal element (paragraph [0057-0058]).  Thus, Ikeda teaches the electrode layer of claim 1 being a positive electrode having an active material as claimed.
As to ii), Ikeda further teaches the insulating layer (Figure 3 item 346) comprising insulating particles (item 44) and a binder (item 46), wherein the insulating particles may comprise alumina (paragraph [0031]), and the binder may comprise PVDF (paragraph [0051, 0033]).

As to independent claim 9 and dependent claims 10-11, the majority of the limitations are met by Ikeda as previously described in the rejection of claims 1, 3 and 4.  Claim 9 differs from claim 1 by requiring that the electrode layer includes graphite which is a negative electrode active material, rather than requiring that the electrode layer includes a lithium nickel composite oxide which is a positive electrode active material.
Ikeda further teaches that the insulating layers 346 may be disposed on a negative electrode item 34 as illustrated in Figures 2 and 3, and further teaches that the negative electrode active material may include graphite (paragraph [0016]), thereby addressing difference between claims 9 and claim 1.  

Regarding claim 5-6, 12 and 14, Ikeda remains as applied to claim 1.  Ikeda further teaches a secondary battery (Figures 1-3, best seen in Figure 1; title), comprising: a first electrode according to claim 1 being a negative electrode (Figure 2 items 344 and 346 form negative electrode 34); a second electrode with different 
Ikeda further teaches that Figures 2 and 3 are drawn to indicate that the insulating layer 346 is disposed on a negative electrode 34, and as an alternative, teaches that the insulating layer 346 could be disposed on the positive electrode (paragraph [0096]; see also paragraph [0008]).  Accordingly, Ikeda teaches both the secondary battery of claim 6 wherein the positive electrode has the insulating layer formed thereon, and also teaches as an alternative the secondary battery of claim 12 wherein the negative electrode has the insulating layer formed thereon.  

Regarding claims 7, 8, 13 and 15, Ikeda remains as applied.  Ikeda further teaches wherein an average particle diameter of the alumina particles is 0.005 to 10 microns (“roughly 0.2 [Symbol font/0x6D]m to 1.5 [Symbol font/0x6D]m”, paragraph [0032]; “0.8 [Symbol font/0x6D]m”, paragraph [0077]).


Claims 1 and 3-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively under 35 U.S.C. 103 as being unpatentable over Choi (US 2012/0141877).  
Regarding claims 1 and 3-15, Choi teaches a secondary battery (Figure 3) comprising: a first electrode (items 150, 160 and 170 form an anode); a second electrode with different polarity from that of the first electrode (items 110 and 120 form a cathode); and an electrolyte (paragraph [0074]).

Choi further teaches the first/negative electrode formed such that a boundary portion between the insulating layer and the electrode layer is in a state in which a part of the insulating layer engages into a part of the electrode layer (paragraphs [0029-0030] describe an “integrally connected” boundary between the negative electrode and the insulating layer having “stronger structural stability” and formed by simultaneous drying of the two layers).

Choi does not report a measurement for Ls/L or RSm; therefore, Choi is silent as to Ls/L being 1.45 or more, or RSm being between 24 and 30 microns. 
However, as described in MPEP 2112 III, a rejection under 35 USC 102/103 may be proper when the prior art product seems to be identical except that it is silent as to an inherent characteristic.
In this case, although Choi does not report values for Ls/L or RSm, Choi does teach that integral connection so as to provide stronger structural stability is achieved between the insulating layer and the adjacent electrode layer (paragraphs [0029-0030]).  Choi further teaches that such an integral connection is achieved by coating the insulating layer onto the electrode layer prior to drying the electrode layer, and only 
It is noted that applicant’s specification appears to suggest that stronger adhesion characteristic of the instant invention is associated with simultaneous drying of adjacent electrode and insulating layers (see applicant’s published paragraph [0089] and compare applicant’s Example 1 and Comparative Example 1; see also applicant’s 7/9/21 remarks at pages 3-4).
Since Choi disclose the achievement of “integral connection” of adjacent layers so as to provide stronger structural stability by simultaneous drying of adjacent layers, it is the position of the Office that Choi also achieves Ls/L and RSm values within the claimed range, thereby anticipating the claimed invention.  

Alternatively, claims 1 and 3-6 are found to be obvious over Choi.  It is noted that the claimed invention primary differs from that of Choi in a lack of express teaching of Ls/L and RSm values lying within the claimed range.  Ls/L represents the actual length of boundary divided by the straight line length of boundary, while RSm represents an average separation length between elements [e.g. peaks] of the boundary, akin to the period of a waveform.  Both parameters therefore are characterization of preferred ranges for relative dimension of features at the interface.  It has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 IVA).  In this case, both the 

In the above rejections, the Ls/L and RSm parameters are found to be materials and/or structural properties which are not recognized by the prior art, but are present even if unrecognized for reasons detailed above.  MPEP 2112 I clarifies that the discovery of a new property or a better explanation for the prior art’s functioning does not render the old composition patentably new to the discoverer, while MPEP 2112 II clarifies that the prior art need not recognize the significance of the parameter.  In this case, the claimed invention merely reports parameters associated the “anchoring effect” discussed by Ikeda.

The 11/16/21 amendment adds the following features which are taught by Choi.
The insulating layer comprises an alumina particles as an inorganic material (paragraph [0027]).
The insulating layer comprises a binder (paragraph [0022]; Choi claim 19) such as PVDF (paragraph [0025]).
The insulating layer particles have a diameter of between 0.005 to 10 microns (“0.001 to 1 micron”, paragraph [0027, 0055-0056]; “100 nm”, paragraph [0085]).
The insulating layer is applied on the negative electrode to provide the secondary battery (paragraph [0021, 0076]).
The insulating layer is applied on the positive electrode to provide the secondary battery (paragraphs [0021, 0077]).
The active material of the negative electrode includes graphite (paragraph [0024]).
The active material of the positive electrode includes LiNiO2 having another metal element replacing some of the Ni (“transition metal-oxide”, paragraph [0024]; paragraph [0094]).
Since these features are taught by Choi, claims 1 and 3-15 are rejected over Choi for the reasons detailed above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723